Fourth Court of Appeals
                                            San Antonio, Texas
                                                  November 2, 2017

                                                 No. 04-17-00334-CV

         Louis DORFMAN, K.I. Holdings, Ltd., Sam Myers, JMD Resources, Inc., Billy Cogdell
       Bowden, Barbara Stanfield, Stacey Dorman Kivowitz, Julia Dorfman, Mark Dorfman, Samuel
        Grant Dorfman, Individually and as Independent Executor of the Estate of Sam Y. Dorfman,
                     Deceased and John Pritchett, Trustee of the CKK 2012 Trust.,
                                       Appellants/ Cross-Appellee

                                                         v.

             VICEROY PETROLEUM, LP, 1776 Energy Partners, LLC and Shirley Wiatrek
                              Appellee/ Cross-Appellants

                        From the 81st Judicial District Court, Karnes County, Texas
                                   Trial Court No. 15-08-00185-CVK
                               Honorable Russell Wilson, Judge Presiding

                                                     ORDER
             The Dorfman Appellant’s Motion for Extension of Time to File Brief has this date been
      received and filed in the above styled and numbered cause. Extension of time to file the
      Appellant’s brief is this date GRANTED. Time is extended to December 4, 2017.

                                                                              PER CURIAM

      ATTESTED TO:        __________________________
                          KEITH E. HOTTLE,
                          Clerk of Court

cc:             Larissa J. Hood                                 Suzanne Taylor
                Jon Christian Amberson PC                       The Law Office of Suzanne Coates Taylor

                John F. Carroll                                 Gary M. Poenisch
                Law Offices of John F. Carroll                  Attorney At Law

                Jane M.N. Webre                                 Catherine M. Stone
                Scott, Douglass & McConnico, LLP                Langley & Banack, Inc.

                Clinton Butler                                  Jon Christian Amberson
                Langley & Banack, Inc.                          Jon Christian Amberson, P.C.